Title: From George Washington to Robert Cary & Company, 1–6 August 1761
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon August 1st[–6] 1761

When I wrote to you on the 14th Ulto neither your Letters nor my Goods by Captn Johnston were come to hand. now both are receivd; and I must beg leave to point out some mistakes which I have discoverd in them. and first in regard to the Accounts which you sent. In these there are several Errors which need rectifying as you will perceive by perusing the Inclosd Accounts—Copied from my Books, but taken in a manner altogether from your own writings—for it is to be observd here, that the Estate is debited for some Articles which ought to be placd to me, and for some others which shoud go to Account of Master Custis—You will likewise perceive that both the Estate and I, are chargd with the Goods sent by Captn Yates amounting to £151.5.10 and that I have given you credit for a Draft in favr of Wm Clifton for Thirty pounds imagining it was paid as the Bill passd my hands sometime before that of Brents did—these sevl Alterations being made the Ballances will stand


against G. Washington
£1871. 8.8


against Jno. P. Custis
144. 0.6


against M. P. Custis
54. 7.2



£2069.16.4


and—in favour of the Estate
2038. 8.4


so that the Balle due you upon the whole will be only
£  31. 8.0


After you have made these necessary alterations the Accts may remain as stated till it be known in what manner the Estate Balle will be disposd of, and this I fancy will be determined at our next General Court in October—having some hopes of getting a finish put to these matters at that time—however you shall be timely advisd whenever any of these alterations happen.
I have now to inform you of a very great mistake which you have committed in sending me 2 dozn whip saws, when I only wanted, and wrote for two; what I shall do with the abundant overplus I really know not as I apprehend it will be a difficult matter to dispose of such a quantity in this part of the Country.

and here while I am mentioning this Affair, another thing occurs which must not escape unnoticed—and that is, A Case bought of Phil Bell at the price of 17 Guineas—Surely, here must be as great a mistake, or as great an Imposition as ever was offerd by a Tradesman. The Case is a plain one, and such as I coud get made in this Country (where work of all kinds is very dear) of the same stuff, and equally as neat for less than four Guineas—is it possible then that 16 Galln Bottles with ground Stoppers can cost 13 Guineas? I think I might safely answer No. I woud have sent it back immediately, but being convinced that there must be some mistake in the Case I have postpond that resolution till you can make a proper enquiry into it, and advice me thereon.
Please to order me a Pipe of good old Madeira from that Island, let it be well securd, and direct it to be sent by some Vessell bound to this River (Potomack)—Your Corrispondants in Liverpool, I must beg leave to say, are a little negligent of your Orders and I am the Sufferer by it—for I have never receivd any Salt from thence notwithstanding my repeated application’s for these two years past. I am Gentn Yr Most Obedt Hble Servtt

Go: Washington


Augt 6
Postscript to the above Letter. Since writing the above, I have found occasion to draw a Bill upon you to the amt of £259 Sterg, payable at Sixty days sight to Messrs Chs Graham, Wm Fitzhugh, & Benja. Fendall—It being the Considn Money of Sundry Slaves wch I bought of those Gentn Yesterday—I hope the Bill will meet with due Acceptance & I am as before—Gentn Yr &ca


G. Washington
